                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

JEWELL EVETTE JONES, et al.,

       Plaintiffs,                                    Case No. 3:18-cv-37

vs.

MONTGOMERY COUNTY DEPARTMENT              District Judge Walter H. Rice
OF JOBS AND FAMILY SERVICES, et al.,      Magistrate Judge Michael J. Newman
      Defendants.
______________________________________________________________________________

  ORDER AND ENTRY: (1) VACATING THE DATES AND DEADLINES SET IN THE
 PRELIMINARY PRETRIAL ORDER (DOC. 15); AND (2) ORDERING THE PARTIES’
           TO CONFER AND FILE AN AMENDED RULE 26(F) REPORT
______________________________________________________________________________

       This civil case is before the Court following Plaintiff’s filing of an amended complaint.

Doc. 34. As previously contemplated by the Court (doc. 33 at PageID 564), the undersigned

VACATES the dates and deadlines set forth in the Preliminary Pretrial Order (doc. 15) and

ORDERS the parties to confer and file an amended Rule 26(f) Report.1 The parties’ Rule 26(f)

report shall be filed with the Court on or before December 2, 2019.

       Because Plaintiff is not represented by an attorney, he does not have access to the electronic

filing system (CM/ECF) and will not receive service electronically via such system. Accordingly,

all parties must serve all filings pursuant to Fed. R. Civ. P. 5 and a certificate of service must be

attached thereto setting forth the date and manner of service.

       To ensure timely communication with the Court, all counsel of record and pro se Plaintiff

must immediately inform the Court and the other parties, in writing, of changes to your mailing

address and/or telephone number. In this regard, the parties are ORDERED to file notices of


       1
          A form Rule 26(f) Report of the Parties (applicable to the Western Division at Dayton) is
accessible on the Court’s website at: http://www.ohsd.uscourts.gov/ohio-southern-district-forms.
change of address or phone number as soon as practicable after any such change.

        The parties are ADVISED that failure to comply with any provision of this Order may

result in appropriate sanctions including, but not limited to, dismissal of this action or the entry of

a default judgment pursuant Rule 16(f) and Rule 37(b)(2)(A).

        IT IS SO ORDERED.



Date:   October 28, 2019                               s/ Michael J. Newman
                                                       Michael J. Newman
                                                       United States Magistrate Judge




                                                  2
